Citation Nr: 1827649	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure during service.

3.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as secondary to herbicide exposure during service.

(The appeal of the issues of service connection for sinusitis, gastroesophageal reflux disease, obstructive sleep apnea, and a ganglion cyst, and increased evaluation for a residual scar status post excision of a pilonidal cyst are addressed in a separate decision).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board reflects that the Veteran initially was represented by another private attorney in this matter.  However, that representative withdrew from representation of the Veteran in a December 2014 letter.  The Veteran submitted a February 2015 VA Form 21-22a, for representation by the representative noted above, although that scope of representation was limited to solely the diabetes mellitus, type II, prostate cancer, and chronic lymphocytic leukemia claims.  The Board therefore addresses only those issues in this decision, and will issue a separate decision as to the other five issues that the Veteran has decided to pursue without representation.


FINDINGS OF FACT

Although the Veteran is shown to have diabetes mellitus, type II, prostate cancer and CLL, the evidence of record does not demonstrate that he was actually exposed to any tactical herbicide agents as a result of his military service, to include service at Andersen Air Force Base in Guam.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service, have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for prostate cancer, to include as secondary to herbicide exposure during service, have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for establishing service connection for chronic lymphocytic leukemia, to include as secondary to herbicide exposure during service, have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

However, VA regulations provide that for a veteran who has been exposed to an herbicide agent, such as that contained in Agent Orange, during military service, service connection for prostate cancer, diabetes mellitus, type II, and all chronic B-cell leukemias (which includes chronic lymphocytic leukemia) will be presumed.  See 38 C.F.R. § 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).

Regulations also provide that service connection may be presumed for malignant tumors, diabetes mellitus, or leukemia that manifests to a compensable degree within one year of separation from active service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

The Board reflects that the evidence of records documents diagnoses of prostate cancer, diabetes mellitus, type II, and CLL.  The Veteran's service treatment records are void of any evidence of complaints, treatment or diagnosis of prostate cancer, diabetes mellitus, type II, and CLL during military service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Instead, on appeal, the Veteran and his representative have argued that the Veteran was exposed to tactical herbicide agents as a result of his service at Andersen Air Force Base in Guam.  

Initially, the Board reflects that VA only presumes exposure to tactical herbicide agents for those that have service on the landmass of the Republic of Vietnam or the inland waterways thereof, had service in specific units that were stationed at the Demilitarized Zone (DMZ) in the Republic of Korea from April 1, 1968 through August 31, 1971, and for servicemembers who regularly and repeatedly operated, maintained, or served aboard the C-123 aircraft known to have sprayed an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307(a)(iii)-(v) (2017); see also Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009) (a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam as to the presumption of exposure to herbicides).  

In this case, the Board notes that the Veteran does not allege nor does the evidence of record demonstrate that he meets the above noted criteria for presumed exposure to herbicide agents as a result of his military service.  Therefore, the Board is unable to presume any such exposure in this case.  Instead, the Veteran must demonstrate, factually, that he was exposed to herbicide agents as a result of his military service.  

To this end, the Veteran has asserted and his service personnel records confirm that he was stationed at Andersen Air Force Base in Guam during his period of military service.  The Veteran and his representative have submitted several pieces of evidence demonstrating that Guam was "exposed" to Agent Orange and other tactical herbicides.  

Initially, the Veteran and his representative submitted evidence to indicate that VA has conceded that herbicide agents were stored on Johnston Island, although that VA Fact Sheet notes that the storage and handling of herbicide agents was provided by military contractors not by military personnel.  Moreover, the Board takes judicial notice that Johnston Island is a completely separate island from the island in Guam that Andersen Air Force Base occupies.  Therefore, the Fact Sheet and any discussion of herbicide agents on Johnston Island are not applicable in this case, as the Veteran was never present on Johnston Island nor is it apparent that the Veteran ever participated in any handling of herbicides that were stored on Johnson Island during his period of service.  

Regarding Andersen Air Force Base, the Veteran and his representative have also submitted evidence that the Environmental Protection Agency (EPA) has declared Andersen Air Force Base a "Superfund" site, which included the presence of TCDD and other chemical compounds noted 38 C.F.R. § 3.307(a)(6)(i).  The Veteran has also submitted internet articles regard Typhoon Pamela, which hit Andersen Air Force Base during the Veteran's period of service at that facility.  Finally, the Veteran and his representative have submitted several non-precedential decisions by the Board, which indicate that the Board has previously-based on the facts of those individual cases-found that those individual Veterans were exposed to herbicide agents based on the "same or similar evidence" submitted by the Veteran.  

Although the Board acknowledges the above evidence, the Board finds that the Veteran has not demonstrated that he was actually exposed to any herbicide agents as a result of his military service, to include at Andersen Air Force Base in Guam.  In short, the Veteran and his representative have argued that the mere presence of some evidence of herbicide agents at Andersen Air Force Base demonstrate that the Veteran was exposed to herbicide agents during his period of military service-either because he was merely located at the facility or, presumably, because he was exposed to floodwater from Typhoon Pamela that came in contact with barrel of herbicide or came in contact with the "contaminated" land.  

The Board, however, finds that any such assertion of exposure is too attenuated in this case.  The Veteran has not shown that any part of the facility he came in contact with was actually exposed to herbicide agents at the time he was there.  Moreover, the Veteran and his representative have not shown that the floodwater the Veteran was exposed to during Typhoon Pamela was actually contaminated or contained any herbicide agents.  Nor did the Veteran and his representative demonstrate that any activity that may have occurred during the subsequent clean-up of that disaster exposed the Veteran to any herbicide agents.  

In other words, the Veteran and his representative asks the Board to find that merely showing some evidence of some chemical compounds now present at the facility demonstrates that the Veteran must have been exposed to herbicide agents during his period of service.  However evidence of the presence of chemicals at Andersen Air Force Base does not demonstrate that the Veteran was exposed to any of those chemicals during his period of military service; in other words, the purported link in this case is too attenuated based on the evidence of record.  

Additionally, as to the submission of the Board's previous decisions in this case, the Board reflects that those decisions are not precedential or binding on the Board in this case-which is conceded by the Veteran and his representative.  The Board therefore finds that those decisions have no probative value in this case, as the facts of those individual cases are clearly not the facts of this case.  

Finally, insofar as the Veteran and his representative have submitted a nexus opinion from Dr. S.D.G., which links the Veteran's claimed disabilities to his herbicide exposure, the Board notes that evidence goes to the third-nexus-element, an element which is not in dispute in this case, given that element would already be fulfilled by the presumptive regulations in this case.  This evidence does not have any probative evidence that goes toward proving the missing-in-service injury or event element, as Dr. S.D.G.'s opinion merely assumes herbicide exposure based on the Veteran's stated history-necessary for substantiating the Veteran's claim in this case.  The Board therefore finds that this evidence does not have any probative value as to the issue in this case.  

Accordingly, service connection for prostate cancer, diabetes mellitus, type II, and CLL must be denied at this time, as the evidence of record does not demonstrate any actual exposure to herbicide agents during the Veteran's period of service, to include his presence at Andersen Air Force Base in Guam.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for prostate cancer is denied.  

Service connection for chronic lymphocytic leukemia is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


